UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1216


JAMES K. ROBINSON,

                Plaintiff – Appellant,

          v.

HENRY L. KING, M.D.;     MDA    HOLDINGS,    INC.,   d/b/a   Medical
Doctor Associates,

                Defendants – Appellees,

          and

UNITED STATES OF AMERICA,

                Defendant/Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00418-RAJ-TEM)


Submitted:   October 6, 2011                 Decided:   December 6, 2011


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith M. Cofield, JM COFIELD, PC, Virginia Beach, Virginia, for
Appellant. Joseph M. Rainsbury, LECLAIRRYAN, Roanoke, Virginia;
Ronald P. Herbert, Alexander K. Page, Ashley C. Dobbin,
LECLAIRRYAN, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             James K. Robinson appeals the district court’s orders

granting the Appellees’ motion in limine to exclude Robinson’s

experts, granting summary judgment in favor of the Appellees on

Robinson’s      claims        of    medical     malpractice,     and     denying

reconsideration.         We     have   reviewed   the   record   and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district      court.        Robinson    v.   King,    No.    2:09-cv-

00418-RAJ-TEM (E.D. Va. Oct. 29 & Nov. 12, 2010; Feb. 3, 2011).

We   dispense   with     oral      argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3